                       Case 2:18-cv-02538-DMF Document 32 Filed 06/11/19 Page 1 of 2




              1

              2   4801 E. Broadway Boulevard, Suite 311
                  Tucson, Arizona 85711
              3   T: 520.214.2000
              4   F:520.214.2001

              5    Ali J. Farhang (#019456)
                   afarhang@farhangmedcoff.com
              6
                   Roscoe J. Mutz (#030696)
              7    rmutz@farhangmedcoff.com
              8    Attorneys for BKR Restaurants, LLC
              9
             10                          UNITED STATES DISTRICT COURT
             11                           FOR THE DISTRICT OF ARIZONA
             12

             13    Daniel Kesler,                                 No. CV 18-02538-PHX-DMF
             14
                                       Plaintiff,                 STIPULATION OF DISMISSAL
             15    v.                                             WITH PREJUDICE
             16    BKR Restaurants, LLC, an Arizona limited
                   liability company,
             17
                                       Defendant.
             18

             19           Plaintiff Daniel Kesler and Defendant BKR Restaurants, LLC (“BKR”) hereby
             20   stipulate and agree that Plaintiff’s claims against BKR may be dismissed with prejudice,
             21   and with each party bearing their own fees and costs. A proposed form of order is
             22   concurrently lodged herewith.
             23   //
             24   //
             25   //
             26   //
             27   //
             28
00249237.1
       Case 2:18-cv-02538-DMF Document 32 Filed 06/11/19 Page 2 of 2




 1                                             STIPULATED AND AGREED:
 2          DATED this 11th day of June 2019.
 3    THE DAYES LAW FIRM                       FARHANG & MEDCOFF
 4

 5    By /s/ Sean Davis (with permission)
        Trey Dayes                             By /s/Roscoe J. Mutz
 6      Sean Davis                                Ali J. Farhang
                                                  Roscoe J. Mutz
 7    Attorneys for Plaintiff Daniel Kesler
                                               Attorneys for Defendant BKR Restaurants, LLC
 8

 9
                                  CERTIFICATE OF SERVICE
10
            I hereby certify that the foregoing document was filed electronically with the Clerk
11
     of the United States District Court for the District of Arizona, with notice of case activity
12
     generated and sent electronically this 11th day of June 2019 to:
13
     Trey Dayes, Esq.
14
     Sean Davis, Esq.
15   Preston Flood, Esq.
     Phillips Dayes
16   3101 North Central Avenue, Suite 1500
17   Phoenix, Arizona 85012
     Attorneys for Plaintiff Daniel Kesler
18

19
     /s/ Deanna L. Thompson
20

21

22

23

24

25

26

27

28

                                              -2-
